Order entered February 22, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-00442-CV

           AMERICAN FIRST LLOYD'S INSURANCE COMPANY, Appellant

                                               V.

                HARTFORD LLOYD'S INSURANCE COMPANY, Appellee

                      On Appeal from the 439th Judicial District Court
                                 Rockwall County, Texas
                            Trial Court Cause No. 1-10-1272

                                           ORDER
       We GRANT the parties’ February 15, 2013 joint motion to abate the appeal pending

settlement. We ABATE the appeal. The appeal will be reinstated when the Court receives a

motion to dismiss or thirty days from the date of this order, whichever occurs sooner.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE